DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michelle Dunn on 23 August 2022.

The application has been amended as follows: 

1. A preparation method for  
S1. preparing a xenogeneic acellular dermal matrix particles solution, transferring the solution into a hyaluronic acid, and a solvent; the particle size of the xenogeneic acellular dermal matrix particles is 10[[~]]-400 m, and the concentration of the xenogeneic acellular dermal matrix particles is 10[~]]-30% as a mass percentage of the xenogeneic acellular dermal matrix gel; the concentration of the hyaluronic acid is 0.1[~]]-2% as a mass percentage of the xenogeneic acellular dermal matrix gel; the assembling process is performed at a temperature of 0[~]]-37°C and a humidity of 40%[~]]-80% for 12[~]]-48 h; 
S2. constructing three-dimensional model of dermis layer, setting printing parameters, and printing xenogeneic acellular dermal matrix gel obtained in S1, and then treating the printed products with processes of alcohol soaking, freeze-drying, glutaraldehyde vapor crosslinking, thermal crosslinking, and glutaraldehyde [[removing]] removal to obtain the dermis layer, wherein the alcohol soaking process is performed in 10-20%(v/v) alcohol at 0[~]]-4oC for 12-48 h; the glutaraldehyde vapor crosslinking process is performed in 10-30% glutaraldehyde vapor at 37[~]]-52 °C for 2[~]]-5 h, the thermal crosslinking process is performed in 10[~]]-150 Pa condition at 100[~]]-110 0C for 12[~]]-48 h; the glutaraldehyde removing process is performed at 37[~]]-52oC for 2[~]]-5 d; and
S3. combining dermis layer obtained in S2 with an epidermis layer to obtain the artificial skin.

2. The preparation method of the artificial skin according to claim 1, wherein 
5. (Currently Amended) The preparation method of the artificial skin according to claim 1, wherein in step S2, the dermis layer is a bilayer three-dimensional porous scaffold which comprise a lower layer contacting a wound surface and an upper layer combined with the epidermis layer, both lower and upper layer of the dermis layer are composed of fiber bundles obtained by printing the xenogeneic acellular dermal matrix gel with two nozzles respectively.

6. (Currently Amended) The preparation method of the artificial skin according to claim 5, wherein, the printing parameters of the lower layer of dermis layer is: a fiber bundle diameter of 100-200 m, a nozzle moving speed of 0.5-20 mm/s, a fiber bundle spacing distance of 100-200 m, a printing pressure of 5-50 kPa, a printing platform temperature of -4-20C, a thickness of 2000-4000 m; and the printing parameter of the upper layer of dermis layer is: a fiber bundle diameter of 20-100 m, a nozzle moving speed of 0.5-20 mm/s, a fiber bundle spacing distance of 20-100 m, a printing pressure of 5-50 kPa, a printing platform temperature of -4-20 C, and a thickness of 500-1000 m.
Allowable Subject Matter
Claims 1-2, 5-6 and 8 allowed.
The following is an examiner’s statement of reasons for allowance: as stated in the previous office action, the cited prior discloses a process for producing artificial skin but fails to disclose the process as required by claim 1, particularly the combination of the types of crosslinking.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691. The examiner can normally be reached Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/Primary Examiner, Art Unit 1715